Citation Nr: 1147383	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  08-39 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel

INTRODUCTION

The Veteran served with the Air Force National Guard from November 1983 to December 1996, with periods of active duty from February 1994 to March 1994 and from October 1995 to November 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Boise, Idaho, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied service connection for bilateral hearing loss and tinnitus.

In April 2009, the Veteran testified at a local hearing before a Decision Review Officer (DRO). A copy of the transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims on appeal. Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran asserts that service connection is warranted for his bilateral hearing loss and tinnitus as a result of his exposure to jet aircraft noise during his periods of active military service. Most recently at the April 2009 DRO hearing, the Veteran further noted that there was no difference between his civilian job as a technician and his military duties during active duty, as he was exposed to the same loud noises.

Review of the Veteran's service treatment records reveals audiometry reports that show some degree of hearing impairment in the right ear from April 1967 to August 1990 and in the left ear from March 1968 to August 1990. In fact, a hearing loss disability in the right ear for VA purposes was noted in December 1993. Since separation from service, private treatment records document the Veteran's complaints of ringing in his ears, audiometry test results showing bilateral hearing loss in May 2001, December 2006, and July 2007, as well as a July 2007 diagnosis for neurosensory hearing loss.

The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA assist a claimant in obtaining evidence needed to substantiate a claim on appeal. Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2011). Review of the evidentiary record shows that the Veteran has not been afforded a Compensation and Pension for his claimed disabilities and that he had some degree of bilateral hearing loss noted in service treatment records. The Board notes that the Veteran is competent to assert that he was exposed to jet aircraft noise during military service. As such there remains some question as to whether the Veteran's claimed bilateral hearing loss and tinnitus are attributable to his periods of active military service. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). Given the Veteran's contentions that he was exposed to the same type of noise during active military service and his civilian occupation, the Board finds that an examination and opinion are necessary prior to final appellate review. See Charles v. Principi, 16 Vet. App. 370 (2002).

Additionally, review of the record reflects that the Veteran's dates of active duty, active duty for training (ACDUTRA), and/or inactive duty for training (INACDUTRA) are not clearly of record. The claims file contains two DD Forms 214, which reflect the Veteran's periods of active duty from February 1994 to March 1994 and from October 1995 to November 1995; however, the Veteran contends that he served on additional periods of active duty prior to February 1994. Both forms indicate prior active service without listing the dates of that service.  In a December 2008 substantive appeal, via a VA Form 9, the Veteran reported that he "was activated on numerous occasions to Saudi Arabia, Turkey, Norway, [and] Alaska to work on jet aircraft engines to support Operation Desert Storm. [He] believe[s] [his] active duty time adds to approximately five to six years of military service." Then during the April 2009 DRO hearing, the Veteran reiterated such statements and specified that his deployments would last anywhere from four to five days or up to two months. He also testified that he served a three-month period of active duty in 1967 for boot camp, then active duty training for fifteen days each year and for one weekend per month. As a result and in light of the Veteran's contentions and the evidence of record, all periods of active duty, ACDUTRA, and/or INACDUTRA, other than the verified periods of active duty from February 1994 to March 1994 and October 1995 to November 1995, must be verified in order to properly adjudicate the claims on appeal.

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  

1. Contact all appropriate sources to verify the specific dates of the Veteran's active duty, ACDUTRA, and/or INACDUTRA, other than the verified periods of active duty from February 1994 to March 1994 and October 1995 to November 1995. Service records providing points are not helpful in this regard. All verified periods of service and responses received must be documented and associated with the claims file. All service personnel records should be obtained and associated with the claims file.

2. Schedule the Veteran for the appropriate VA examination to determine whether there is a causal nexus between his active military service and bilateral hearing loss and tinnitus. The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished. All appropriate testing should be conducted and all pertinent diagnoses rendered. The examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) the Veteran's bilateral hearing loss and tinnitus had their origins during a period of active service or are in any way related to the Veteran's periods of active service. The examiner must explain why he/she rendered such an opinion, and include notation of the facts, medical evidence, and/or medical principles used to reach that conclusion. If the examiner cannot provide the requested opinion and explanation without resort to speculation, it must be so stated with reasons why.

3. Thereafter, the issues on appeal should be readjudicated. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).



